DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 	Claims 1-5, 7, 9-13, 15, 17-19, 20-23, 25, 27-31, 33-34, 36, 38 are pending. 


Claim Objections

Claim 38 is objected to because of the following informalities:  Claim 38 recites “weigh” and it appears Applicant intended to recite “weight”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 contains the trademark/trade name “Hallstar Hallcoaid PA-6D”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade an ester based lubricant of unknown chemical structure and, accordingly, the identification/description is indefinite.
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

Claims 1, 5, 7, 9-13, 15, 17-19, 25, 27-31, 33, 36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Blasius et al. (US 2004/0138381).
	Regarding claim 1: Blasius is directed to a polymer composition comprising:
	a.	an aliphatic polyester produced from monomers comprised of diacids and diols; and
b.	an effective amount of a melt strength enhancer. In particular, a Blasius discloses chain extenders made from epoxyfunctional (meth)acrylic monomers and styrenic and/or (meth)acrylic monomers, which are defined by the present invention as melt strength enhancers. Further, Blasius teaches the chain extenders also improve melt strength ([0060] Blasius), and are therefore equivalent to a melt strength enhancer. 
The effective amount of melt strength enhancer includes amounts of 0.05-0.5 wt% ([0048]). 

Blasius doesn’t specifically recite the polymer composition is soil and water biodegradable. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Blasius suggests a polymer composition that is soil and water biodegradable. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 5: Suitable diacids include adipic acid succinic acid ([0043] Blasius). While a specific aliphatic polyester comprising adipic or succinic acid is not specifically mentioned, it would have been obvious to have selected such a polyester since it is specifically disclosed. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an aliphatic polyester comprising adipic or succinic acid.
Regarding claim 7: Suitable diols include ethylene glycol, propylene glycol such as 1,2-propylene glycol and 1,3-propylene glycol, pentaerythritol; butanediol, hexanediol. Polyethylene glycol is specifically used in the working examples (PET).
Regarding claim 9: Blasius mentions pigments (equivalent to colorants), stabilizers, antioxidants, lubricants, and/or any other additives known in the art needed for specific applications may be added to the formula in typical amounts. ([0045] Blasius). Further, the melt strength enhancer of Blasius is also equivalent to a chain extender. 
Regarding claims 10-13: While claims 10-13 further limits the plasticizer, base claim 9 recites plasticizers, flow promoters, polymer processing aids, slip agents, viscosity modifiers, nanoparticles, colorants, anti-microbial agents, and combinations thereof in the alternative. Hence, claims 10-13 are met by Blasius since antioxidants, lubricants, and chain extenders are taught by Blasius. 
Regarding claim 15: The compositions are suitable for foams ([0060]) as well as, films, coatings, moldings, other consumer products. ([0057] Blasius). A sheet is disclosed in the working examples (Table 9 Blasius). 
Regarding claim 17: The polymer compositions are used for foam molding ([0060]), extrusion molding, and film blowing ([0057] Blasius). 
Regarding claim 18: A twin screw extruder equipment is disclosed ([0045] Blasius).
Regarding claim 19: A biodegradable article is disclosed, comprising a polymer composition comprising an aliphatic polyester of PET is disclosed in the working examples. 
The effective amount of melt strength enhancer includes amounts of 0.05-0.5 wt% ([0048]). 
Regarding claim 23: Suitable diacids include adipic acid succinic acid ([0043] Blasius). While a specific aliphatic polyester comprising adipic or succinic acid is not specifically mentioned, it would have been obvious to have selected such a polyester since it is specifically disclosed. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an aliphatic polyester comprising adipic or succinic acid.
Regarding claim 25: Suitable diols include ethylene glycol, propylene glycol such as 1,2-propylene glycol and 1,3-propylene glycol, pentaerythritol; butanediol, hexanediol. Polyethylene glycol is specifically used in the working examples (PET).
Regarding claim 27: Blasius mentions pigments (equivalent to colorants), stabilizers, antioxidants, lubricants, and/or any other additives known in the art needed for specific applications may be added to the formula in typical amounts. ([0045] Blasius). Further, the melt strength enhancer of Blasius is also equivalent to a chain extender. 
Regarding claims 28-31: While claims 10-13 further limits the plasticizer, base claim 9 recites plasticizers, flow promoters, polymer processing aids, slip agents, viscosity modifiers, nanoparticles, colorants, anti-microbial agents, and combinations thereof in the alternative. Hence, claims 10-13 are met by Blasius since antioxidants, lubricants, and chain extenders are taught by Blasius. 
Regarding claim 33: The compositions are suitable for foams ([0060]) as well as, films, coatings, moldings, other consumer products. ([0057] Blasius). A sheet is disclosed in the working examples (Table 9 Blasius).
Regarding claim 36: The polymer compositions are used for foam molding ([0060]), extrusion molding, and film blowing ([0057] Blasius).
Regarding claim 38: Blasius is directed to a polymer composition suitable for blown films comprising:

While a specific biodegradable polymer composition comprising the chain extender / melt strength enhancer within  the scope of 0.2 to about 0.5 by weight of the composition is not specifically recited, it is the Examiners position that 0.05-0.5 wt% is sufficiently close that one skilled in the art would have easily selected an amount within the scope of claim 38. Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.A). Finally, a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Therefore, in light of the range of effective amount of melt strength enhancer given and case law above, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of melt strength enhancer within the scope of claim 38. 


Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Blasius as applied to claim 16 above, and further in view of Wu et al. (US 2018/0142073). 
The limitations of claim 33 above is incorporated here by reference. 
Regarding claim 34: Wu is directed to a biodegradable film that can comprise the same linear polyesters of Blasius, i.e. PBAT, PBA, PBT ([0016] Wu). The biodegradable film is used to make an agriculture film ([0006] Wu). One skilled in the art would have been motivated to have used the composition of Blasius for an agriculture film to produce a biodecomposable film material as well as addressing the problem of agricultural waste and business waste ([0007] Wu). Noteworthy is that Blasius teaches the polymers can be used for food containers ([0057] Blasius). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Wu to produce an agriculture film. 



Response to Arguments

Applicant's arguments filed 11/30/2021 (herein "Remarks") have been fully considered but they are not persuasive. 


This argument is not found persuasive since Blasius teaches the effective amount of melt strength enhancer includes amounts of 0.05-0.5 wt% ([0048]). Therefore, if one skilled in the art included the same amount and same type of chain extender / melt strength enhancer then one skilled in the art would expect the same properties. Further, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). See MPEP 2144 (IV).



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764